Determination unanimously confirmed and petition dismissed. Memorandum: The determination that petitioner is guilty of violating inmate rules 106.10 (refusal to obey a direct order) and 100.11 (assault) is supported by substantial evidence. The Hearing Officer relied on the written misbehavior report in which the correction officer stated that petitioner failed to step into line and, "[ijnstead, he lowered his left shoulder and drove into me.” The Hearing Officer was entitled to credit the charging officer’s version and to reject that of petitioner (see, People ex rel. Vega v Smith, 66 *913NY2d 130). (Article 78 proceeding transferred by order of Supreme Court, Wyoming County, Dadd, J.) Present—Dillon, P. J., Doerr, Boomer, Lawton and Davis, JJ.